

114 S311 IS: Safe Schools Improvement Act of 2015
U.S. Senate
2015-01-29
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



II114th CONGRESS1st SessionS. 311IN THE SENATE OF THE UNITED STATESJanuary 29, 2015Mr. Casey (for himself and Mr. Kirk) introduced the following bill; which was read twice and referred to the Committee on Health, Education, Labor, and PensionsA BILLTo amend the Elementary and Secondary Education Act of 1965 to address and take action to prevent
			 bullying and harassment of students.1.Short
 titleThis Act may be cited as the Safe Schools Improvement Act of 2015.2.FindingsCongress finds the following:(1)Bullying and harassment foster a climate of fear and disrespect that can seriously impair the physical and psychological health of its victims and create conditions that negatively affect learning, thereby undermining the ability of students to achieve their full potential.(2)Bullying and harassment contribute to high dropout rates, increased absenteeism, and academic underachievement.(3)Bullying and harassment include a range of behaviors that negatively impact a student’s ability to learn and participate in educational opportunities and activities that schools offer. Such behaviors can include hitting or punching, name-calling, intimidation through gestures or social exclusion, and sending insulting or offensive messages through electronic communications, such as internet sites, e-mail, instant messaging, mobile phones and messaging, telephone, or any other means.(4)Schools with enumerated anti-bullying and harassment policies have an increased level of reporting and teacher intervention in incidents of bullying and harassment, thereby reducing the overall frequency and number of such incidents.(5)Students have been particularly singled out for bullying and harassment on the basis of their actual or perceived race, color, national origin, sex, disability status, sexual orientation, gender identity, or religion, among other categories.(6)Some young people experience a form of bullying called relational aggression or psychological bullying, which harms individuals by damaging, threatening, or manipulating their relationships with their peers, or by injuring their feelings of social acceptance.(7)Interventions to address bullying and harassment conduct to create a positive and safe school climate, combined with evidence-based discipline policies and practices, such as Positive Behavior Interventions and Supports (PBIS) and restorative practices, can minimize suspensions, expulsions, and other exclusionary discipline policies to ensure that students are not pushed-out or diverted to the juvenile justice system.(8)According to one poll, 85 percent of Americans strongly support or somewhat support a Federal law to require schools to enforce specific rules to prevent bullying.(9)Students, parents, educators, and policymakers have come together to call for leadership and action to address the national crisis of bullying and harassment.3.Safe Schools
			 improvement(a)In
 generalTitle IV of the Elementary and Secondary Education Act of 1965 (20 U.S.C. 7101 et seq.) is amended by adding at the end the following:DSafe Schools
 improvement4401.PurposeThe purpose of this part is to address the problem of bullying and harassment conduct of students in public elementary schools and secondary schools.4402.Anti-bullying
 policies(a)BullyingIn this part, the term bullying includes cyber-bullying through electronic communications.(b)PoliciesA State that receives a grant under this title shall require all local educational agencies in the State to carry out the following:(1)Establish policies that prevent and prohibit conduct, including bullying and harassment, that is sufficiently severe, persistent, or pervasive—(A)to limit a student’s ability to participate in, or benefit from, a program or activity of a public school or local educational agency; or(B)to create a hostile or abusive educational environment, adversely affecting a student's education, at a program or activity of a public school or local educational agency, including acts of verbal, nonverbal, or physical aggression or intimidation.(2)The policies required under paragraph (1) shall include a prohibition of bullying or harassment conduct based on—(A)a student’s actual or perceived race, color, national origin, sex, disability, sexual orientation, gender identity, or religion;(B)the actual or perceived race, color, national origin, sex, disability, sexual orientation, gender identity, or religion of a person with whom a student associates or has associated; or(C)any other distinguishing characteristics that may be defined by the State or local educational agency.(3)Provide—(A)annual notice to students, parents, and educational professionals describing the full range of prohibited conduct contained in such local educational agency's discipline policies; and(B)grievance procedures for students or parents to register complaints regarding the prohibited conduct contained in such local educational agency's discipline policies, including—(i)the name of the local educational agency officials who are designated as responsible for receiving such complaints; and(ii)timelines that the local educational agency will establish in the resolution of such complaints.(4)Collect annual incidence and frequency of incidents data about the conduct prohibited by the policies described in paragraph (1) at the school level that are accurate and complete and publicly report such data at the school level and local educational agency level. The local educational agency shall ensure that victims or persons responsible for such conduct are not identifiable.4403.State
 reportsThe chief executive officer of a State that receives a grant under this title, in cooperation with the State educational agency, shall submit a biennial report to the Secretary—(1)on the information reported by local educational agencies in the State pursuant to section 4402(b)(4); and(2)describing the State's plans for supporting local educational agency efforts to address the conduct prohibited by the policies described in section 4402(b)(1).4404.Evaluation(a)Biennial
 evaluationThe Secretary shall conduct an independent biennial evaluation of programs and policies to combat bullying and harassment in elementary schools and secondary schools, including implementation of the requirements described in section 4402, including whether such requirements have appreciably reduced the level of the prohibited conduct and have conducted effective parent involvement and training programs.(b)Data
 collectionThe Commissioner for Education Statistics shall collect data from States, that are subject to independent review, to determine the incidence and frequency of conduct prohibited by the policies described in section 4402.(c)Biennial
 reportNot later than January 1, 2016, and every 2 years thereafter, the Secretary shall submit to the President and Congress a report on the findings of the evaluation conducted under subsection (a) together with the data collected under subsection (b) and data submitted by the States under section 4403.4405.Effect on
				other laws(a)Federal and
 state nondiscrimination lawsNothing in this part shall be construed to invalidate or limit rights, remedies, procedures, or legal standards available to victims of discrimination under any other Federal law or law of a State or political subdivision of a State, including title VI of the Civil Rights Act of 1964 (42 U.S.C. 2000d et seq.), title IX of the Education Amendments of 1972 (20 U.S.C. 1681 et seq.), section 504 or 505 of the Rehabilitation Act of 1973 (29 U.S.C. 794, 794a), or the Americans with Disabilities Act of 1990 (42 U.S.C. 12101 et seq.). The obligations imposed by this part are in addition to those imposed by title VI of the Civil Rights Act of 1964 (42 U.S.C. 2000d et seq.), title IX of the Education Amendments of 1972 (20 U.S.C. 1681 et seq.), section 504 of the Rehabilitation Act of 1973 (29 U.S.C. 794), and the Americans with Disabilities Act of 1990 (42 U.S.C. 12101 et seq.).(b)Free speech and
 expression lawsNothing in this part shall be construed to alter legal standards regarding, or affect the rights (including remedies and procedures) available to individuals under, other Federal laws that establish protections for freedom of speech or expression.4406.Rule of
 constructionNothing in this part shall be construed to prohibit a State or local entity from enacting any law with respect to the prevention of bullying or harassment of students that is not inconsistent with this part..(b)Table of
 contentsThe table of contents in section 2 of the Elementary and Secondary Education Act of 1965 is amended by inserting after the item relating to section 4304 the following:PART D—Safe Schools improvementSec. 4401. Purpose.Sec. 4402. Anti-bullying policies.Sec. 4403. State reports.Sec. 4404. Evaluation.Sec. 4405. Effect on other laws.Sec. 4406. Rule of
				construction..